UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAFAEL FOX, PAUL D’AURIA, and JILL
SHWINER,
                                     Case No.: 19-CV-4650 (AJN)(SN)
                       Plaintiffs,

            vs.

STARBUCKS CORPORATION d/b/a
STARBUCKS COFFEE COMPANY,

                       Defendant.




      PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION
      TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                       FILOSA GRAFF LLP
                                       Ariel Y. Graff
                                       Gregory N. Filosa
                                       111 John Street, Suite 2510
                                       New York, NY 10038
                                       Tel: (212) 203-3473
                                       ATTORNEYS FOR PLAINTIFFS
                                                TABLE OF CONTENTS

PRELIMINARY STATEMENT .........................................................................................1

STATEMENT OF FACTS ..................................................................................................3

ARGUMENT .......................................................................................................................3

   I.     LEGAL STANDARD .............................................................................................4

  II.     FOX’S RETALIATION CLAIMS MUST PROCEED TO TRIAL ........................5

          A.            FLSA and NYLL Retaliation Claims Based on Complaints of Unpaid
                        Wages...........................................................................................................6

                   i.              Mr. Fox Engaged in Protected Activity ...........................................6

                  ii.              Mr. Fox’s Protected Activity was “Known” to Starbucks ...............7

                 iii.              Causal Connection and Pretext ........................................................8

          B.            NYLL Retaliation Claim Based on Complaint About Ongoing Misuse of
                        Pest Strips in Starbucks Stores...................................................................11

                   i.              Fox Engaged in Protected Conduct................................................12

                  ii.              Starbucks Had “Knowledge” of Mr. Fox’s Protected Conduct .....13

                 iii.              Causal Connection and Pretext ......................................................13

III. PLAINTIFFS D’AURIA AND SHWINER’S CLAIMS FOR NEGLIGENT
     INFLICTION OF EMOTIONAL DISTRESS MUST PROCEED TO TRIAL .......15

          A.            Starbucks Negligently Breached ts Duty of Care by Allowing Managerial
                        Employees to Secretly Apply Hazardous Pesticides in an Illegal Manner in
                        the Starbucks’s Locations that Plaintiffs Shwiner and D’Auria were
                        Assigned to Service....................................................................................15

          B.            Starbucks’s Failure to Stem the Systematic Misuse of Pesticides by Store
                        Personnel Was Surely “Negligent” ............................................................18

          C.            D’Auria and Shwiner’s NIED Claim Demonstrates the Requisite
                        “Guarantee of Genuineness” ......................................................................19

CONCLUSION ..................................................................................................................20




                                                                    i
                                       TABLE OF AUTHORITIES

CASES


Anderson v. Bush Indus., 280 A.D.2d 949 (4th Dep’t 2001) .............................................17

Armstrong v. Metro. Transp. Auth., No. 07 Civ. 3561 (DAB),
2014 U.S. Dist. LEXIS 121159 (S.D.N.Y. Aug. 28, 2014) .................................................8

Byrnie v. Town of Cromwell, 243 F.3d 93 (2d Cir. 2001) ...................................................9

Cityspec, Inc. v. Smith, 617 F. Supp. 2d 161 (E.D.N.Y. 2009)............................................4

Comes v. N.Y. State Elec. & Gas Corp., 82 N.Y.2d 876 (1993)........................................17

De Sesto v. Slaine, 171 F. Supp. 3d 194 (S.D.N.Y. 2016).................................................15

Figura v North Country Janitorial, Inc., 53 Misc. 3d 881,
37 N.Y.S.3d 697 (Sup Ct Warren County 2016) ...............................................................12

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93 (2d Cir. 2010) .....................................11

Hansen v. Trs. of the Methodist Episcopal Church of Glen Cove
51 A.D.3d 725 (2d Dep’t 2008) .........................................................................................17

Higueros v. New York State Catholic Health Plan, Inc.
526 F. Supp. 2d 342 (E.D.N.Y. 2007) .................................................................................5

Holcomb v. Iona Coll., 521 F.3d 130 (2d Cir. 2008) ...........................................................4

Imtanios v. Goldman Sachs, 843 N.Y.S.2d 569 (1st Dep’t 2007) .....................................17

Jacques v. DiMarzio, Inc., 200 F. Supp.2d 151 (E.D.N.Y. 2002) .......................................6

Jock v. Fien, 80 N.Y.2d 965 (1992) ...................................................................................12

Kessler v. Westchester, 461 F.3d 199 (2d Cir. 2006) ..........................................................4

Kowalsky v. Conreco Co., 264 N.Y. 125 (1934) ...............................................................16

Kreinik v. Showbran Photo, Inc.
2003 U.S. Dist. LEXIS 18276 (S.D.N.Y. Oct. 10, 2003) ....................................................6

Lopez v. Advantage Plumbing & Mech. Corp.,
No. 15 Civ. 4507 (AJN), 2016 U.S. Dist. LEXIS 43608 (S.D.N.Y. Mar. 30, 2016)...........7



                                                           ii
Mullins v. City of New York, 626 F.3d 47 (2d Cir. 2010) ....................................................5

Murray v. Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257 (S.D.N.Y. 2007) .................8

Patane v. Clark, 508 F.3d 106 (2d Cir. 2007) .....................................................................8

Perez v. United Pharm USA Inc., 2018 NY Slip Op 30273(U) (Sup. Ct.) ...................... 5-6

Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000) .............................. 8-9

see Rojas v. 1000 42nd St., LLC, 72 N.Y.S.3d 568 (2d Dep’t 2018).................................16

Santos v. Costco Wholesale, Inc., 271 F. Supp. 2d 565 (S.D.N.Y. 2003) ....................... 4-5

Sarit v. Westside Tomato, Inc., No. 18 Civ. 11524 (RA),
2020 U.S. Dist. LEXIS 67074 (S.D.N.Y. Apr. 16, 2020 ................................................. 7-8

Schaper v. Bronx Lebanon Hosp. Ctr., 408 F. Supp. 3d 379 (S.D.N.Y. 2019) ...................8

Taggart v. Costabile, 131 A.D.3d 243 (2nd Dep’t 2015) ............................................15, 20

Weiss v. Kaufman, 2010 NY Slip Op 33261(U),
2010 N.Y. Misc. LEXIS 5699 (Sup. Ct. NY County, Nov. 22, 2010) ..........................7, 12

Zann Kwan v. Andalex Grp., 737 F.3d 834 (2d Cir. 2013)..........................................4, 8, 9

Zimmitti v. Aetna Life Ins. Co., 64 F. Supp. 2d 69, 79 (D. Conn. 1999) ...........................10



STATUTES

Fed. R. Civ. P. 56 .......................................................................................................      4

New York Labor Law § 200 ......................................................................................                13

New York Labor Law § 215 ......................................................................................              7, 12




                                                                iii
       Plaintiffs Rafael Fox (“Mr. Fox”), Paul D’Auria (“Mr. D’Auria”) and Jill Shwiner (“Ms.

Shwiner”) (collectively, “Plaintiffs”) respectfully submit this memorandum of law in opposition

to the motion for summary judgment by Defendant Starbucks Corporation d/b/a Starbucks

Coffee Company (“Defendant,” “Starbucks,” or the “Company”).

                               PRELIMINARY STATEMENT

       Plaintiff Rafael Fox was a high-performing, award winning Starbucks’ employee and

Store Manager for sixteen years – until he (i) discovered and agitated to remedy the

underpayment of earned wages owed to at least one-hundred fellow Starbucks store employees,

and perhaps thousands more; and (ii) raised urgent complaints concerning the persistent misuse

of invisible, odorless – but highly toxic airborne pesticides by Starbucks personnel within

Starbucks stores in New York. Although Mr. Fox had assumed that his diligence in identifying

these practices would be applauded by his superiors, Starbucks instead launched a campaign bent

on justifying his sudden, ignominious termination based on invented or exaggerated errors in

connection with his implementation of New York City’s recently enacted Fair Workweek

legislation. Ultimately, within weeks of raising his complaints in the expectation that Starbucks

would take prompt and appropriate corrective action on these matters, Starbucks’ senior

Regional management purportedly concluded that Mr. Fox had demonstrated a perceived lack of

“integrity” and “trustworthiness” and terminated his employment on this basis.

       What Mr. Fox had failed to realize was that Starbucks did not want to remedy the two

issues that he raised. District leadership was fully aware that employees had been deprived of

earned wages due to time clock manipulation, but nevertheless failed to notify the impacted

employees or issue backpay to correct for the withholding of earned wages. So long as no

employees identified the problem and demanded compensation directly, Starbucks’ leadership




                                                1
affirmatively preferred to keep its employees in the dark and keep their earned wages for itself.

Starbucks knowing tolerance for its managerial personnel’s frequent deployment of highly

powerful and hazardous poisons into their stores also suited Starbucks’ purposes. Filthy and

poorly maintained stores generally require repairs and upkeep to prevent them from becoming

infested with all manner of pests. Rather than devote the substantial time and resources required

to prevent such conditions, Starbucks was fully tolerant of its managerial personnel’s resort to

“self-help” deployment of toxic chemicals on an indefinite, years-long basis. Because Mr. Fox

was alarmed and opposed to the associated health hazards of allowing this practice to continue,

Starbucks abruptly decided that he could no longer be “trusted” and fired him after sixteen years

of dedicated service on this basis. Under these circumstances, Starbucks’ purportedly neutral,

non-retaliatory justification for Mr. Fox’s termination – based on a suddenly new, subjective

perception that he was suddenly no longer “trustworthy” – is necessarily replete with material

disputed facts as to motive and credibility that cannot be resolved in its favor on a motion for

summary judgment.

       Plaintiffs D’Auria and Shwiner were contracted to provide professional pest control

services at Starbucks stores throughout Manhattan, including during Mr. Fox’s employment. In

the course of providing those services, Mr. D’Auria and Ms. Shwiner were repeatedly

involuntarily exposed to hazardous pesticides that Starbucks personnel systematically hid

throughout its Manhattan store locations over a period of years — notwithstanding Mr. D’Auria

and Ms. Shwiner’s repeated written and oral complaints to Starbucks Regional and District

Managers about the illegality of deploying such toxins in occupied spaces due to the well-

established health hazards associated with human exposure.




                                                 2
       By allowing its personnel to continue to systematically hide these toxins in the store

locations that Mr. D’Auria and Ms. Shwiner were contracted to service, Starbucks violated its

common law duty of care to provide them with a safe place to work. As a direct result of this

breach of its duty of care, Starbucks endangered Mr. D’Auria and Ms. Shwiner’s health and

caused them to fear for their physical safety, thereby establishing the elements for their

respective claims for negligent infliction of emotional distress (“NIED”).

       Starbucks’s motion for summary judgment on Mr. D’Auria and Ms. Shwiner’s NIED

claims should be denied, as it hinges on Starbucks’ disputed mischaracterization of the nature of

their allegations in at least two critical respects. First, Starbucks mischaracterizes its negligent

exposure of Mr. D’Auria and Ms. Shwiner to toxic chemicals as merely part and parcel of the

professional pest management services that they were hired to provide. Yet, the record

demonstrates that Mr. D’Auria and Ms. Shwiner’s exposure to toxic poisons that Starbucks hid

in their work locations against their urgent warnings was scarcely a standard risk inherent in the

nature of the professional services that they were hired to provide. Instead, the exposure was

caused by Starbucks’s negligent and systemic deployment of hazardous poisons in their

worksites. Starbucks also mischaracterizes the evidence by asserting that Mr. D’Auria and Ms.

Shwiner were not plausibly placed in fear for their health and safety as a result of being

involuntarily exposed to hidden poisons that contain explicit health and safety warnings on their

labels, and have been found to be hazardous to health and safety by government regulators.

Starbucks’ motion for summary judgment on Plaintiffs D’Auria and Shwiner’s NIED claims

should therefore be denied.




                                                   3
                                   STATEMENT OF FACTS

       For a full statement of material disputed facts as to which there is genuine issue to be

tried, the Court is respectfully referred to Plaintiffs’ Rule 56.1(b) Counterstatement Statement

and Statement of Additional Material Facts in Dispute, dated March 1, 2021 (“Pls. 56.1 ¶ _”), as

well as the Declaration of Ariel Y. Graff, dated March 1, 2021 and the exhibits annexed thereto.

                                          ARGUMENT

I.     LEGAL STANDARD

       Summary judgment is only appropriate where “there is no genuine issue as to any

material fact.” FRCP 56(c). The Court must view all facts in the light most favorable to the

non-moving party, resolving all ambiguities and drawing all inferences in its favor. See Tomassi

v. Insignia Financial, 478 F.3d 111, 116 (2d Cir. 2007). “The judge’s function is not . . . to

weigh the evidence and determine the truth of the matter.” Kessler v. Westchester, 461 F.3d 199,

206 (2d Cir. 2006). To the contrary, “[t]he Court should not grant summary judgment if there is

any evidence in the record that could reasonably support a jury’s verdict for the non-moving

party.” Cityspec, Inc. v. Smith, 617 F. Supp. 2d 161, 168 (E.D.N.Y. 2009).

       Importantly, the Second Circuit has also made clear summary judgment is especially ill-

suited to employment cases where—as here—a central dispute of material fact has to do with the

employer’s motive for terminating an employee See Zann Kwan v. Andalex Grp., 737 F.3d 834,

843 (2d Cir. 2013) (noting the “need for caution about granting summary judgment to an

employer in a discrimination case where . . . the merits turn on a dispute as to the employer’s

intent” (quoting Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008)); see also Santos v.

Costco Wholesale, Inc., 271 F. Supp. 2d 565, 571 (S.D.N.Y. 2003) (“Summary judgment is

‘ordinarily inappropriate’ in the context of a workplace discrimination case because the




                                                 4
allegations usually require an exploration into an employer’s true motivation and intent for

making a particular employment decision . . .” And “[e]mployers are rarely so cooperative as to

include a notation in the personnel file that the [adverse employment action] is for a reason

expressly forbidden by law.”) (citations omitted).

       As set forth below, Defendant has failed to carry its burden for summary judgment under

these standards with respect any of Plaintiffs’ claims, and its motion should therefore be denied

II.    FOX’S RETALIATION CLAIMS MUST PROCEED TO TRIAL

       The standards for stating a claim for retaliation under the FLSA and the New York Labor

Law significantly overlap. Each require that, to state a claim, a plaintiff must plead facts showing

a prima facie case of retaliation, namely: (1) participation in protected activity known to the

defendant; (2) an employment action disadvantaging the plaintiff (here, Starbucks’ termination

of Mr. Fox’s employment); and (3) a “nexus” or causal connection between the protected activity

and the adverse employment action. See Mullins v. City of New York, 626 F.3d 47 (2d Cir. 2010)

(FLSA); Higueros v. New York State Catholic Health Plan, Inc., 526 F. Supp. 2d 342, 347

(E.D.N.Y. 2007) (New York Labor Law).

       Once a prima facie case is established, the burden shifts to the employer to provide a

legitimate, non-retaliatory justification for its challenged conduct. The burden then shifts back to

the employee to demonstrate that: (i) the reasons for termination were false; or (ii) the reasons

are pretext and protected activity was the cause of the termination. Under the NYLL, an

employee may also carry this burden by (iii) demonstrating that his protected complaints were “a

motivating factor” that was “also in the employer's mind" in the course of its termination

decision, even without demonstrating that Defendant’s proffered reason for the termination was

entirely false. Perez v. United Pharm USA Inc., 2018 NY Slip Op 30273(U), ¶ 6 (Sup. Ct.) (“On




                                                 5
a motion for summary judgment on a retaliation claim, the question before the Court is not

whether [p]laintiff has actually demonstrated that [d]efendants' proffered reason for her

termination was entirely false, but rather, whether, based on the evidentiary showing to date,

[p]laintiff may invite the jury to ignore the [d]efendants' proffered legitimate explanation and

conclude that retaliation was a motivating factor, whether or not the employer's proffered

explanation was also in the employer's mind.") (construing NYLL 215); Kreinik v. Showbran

Photo, Inc., 2003 U.S. Dist. LEXIS 18276, at *31 (S.D.N.Y. Oct. 10, 2003) (finding pleading

sufficient where plaintiff's "allegations sufficiently plead that his labor law complaints were a

motivating factor for [the employer's] adverse action") (emphasis added); Jacques v. DiMarzio,

Inc., 200 F. Supp.2d 151, 155, 162 (E.D.N.Y. 2002) (finding that termination shortly after

making NYLL complaint indicated that labor law complaints could have been a motivating

factor for the employee's discharge) (emphasis added).

       A. FLSA and NYLL Retaliation Claims Based on Complaints of Unpaid Wages

               i.      Mr. Fox Engaged in Protected Activity

       Mr. Fox engaged in protected activity under the FLSA and NYLL by reporting to his

then-District Manager Les Fable that numerous employs who worked or previously worked at

the Broadway and West Leonard store – to which he was reassigned as store manager in October

2017 – had been deprived of wages due to time clock manipulation by the former manager of

that location. Pls. 56.1 ¶¶ 142, 144-147.

       Mr. Fox reasonably believed that depriving employees of earned wages through

manipulation of their clock records of hours worked was a violation of applicable federal and

state wage and hour laws, and Mr. Fox sought to remedy those illegal underpayments by

investigating and bringing his findings to Mr. Fable’s attention to facilitate corrective action. Pls.

56.1 ¶¶ 148-49. Mr. Fox furthered his protected activity by expanding the scope of his


                                                  6
investigation, identifying further substantial evidence of even more widespread wage theft from

employees at his new store location, and escalating the same to the attention of Tim Hutchinson

when he succeeded Fable as District Manager for Mr. Fox’s new store location. Pls. 56.1 ¶¶ 150-

151.

       Mr. Fox’s efforts to raise concerns about Defendant’s failure to pay certain employees’

wages for all hours that they worked easily meets the definition of protected activity under the

FLSA and New York Labor Law. Lopez v. Advantage Plumbing & Mech. Corp., No. 15 Civ.

4507 (AJN), 2016 U.S. Dist. LEXIS 43608, at *6 (S.D.N.Y. Mar. 30, 2016) (plaintiff’s

complaints “about missing hours on his paychecks” and “missing overtime hours” are protected

activity under the FLSA and NYLL). New York Labor Law § 215(1)(a) explicitly protects

employees who have “made a complaint to his or her employer . . . that the employer has

engaged in conduct that the employee, reasonably and in good faith, believes violates any

provision” of the Labor Law. N.Y. LABOR LAW § 215(1)(a)(i). An employee does not need to

“make explicit reference to any section or provision of this chapter to trigger the protections of

[Labor Law § 215].” N.Y. Labor Law § 215(1)(a). Instead, “[a]ll that is required is that the

complaint to the employer be a colorable violation of the statute.” See Weiss v. Kaufman, 2010

NY Slip Op 33261(U), ¶ 5, 2010 N.Y. Misc. LEXIS 5699, *4 (Sup. Ct. NY County, Nov. 22,

2010). Here, Mr. Fox’s complaints to his two successive District Managers about unpaid wages

owed to numerous employees are therefore sufficient to satisfy this element.

               ii.     Mr. Fox’s Protected Activity was “Known” to Starbucks

       "[F]or purposes of a prima facie case, a plaintiff may rely on general corporate

knowledge of her protected activity to establish the knowledge prong of the prima facie case."

Sarit v. Westside Tomato, Inc., No. 18-CV-11524 (RA), 2020 U.S. Dist. LEXIS 67074, at *21-22




                                                 7
(S.D.N.Y. Apr. 16, 2020 (quoting Zann Kwan v. Andalex Grp. LLC, 737 F.3d 834, 844 (2d Cir.

2013) (internal quotation marks and citation omitted); see also Patane v. Clark, 508 F.3d 106,

115 (2d Cir. 2007) ("[N]either this nor any other circuit has ever held that, to satisfy the

knowledge requirement, anything more is necessary than general corporate knowledge that the

plaintiff has engaged in a protected activity.").

       "Courts have found general corporate knowledge to arise when a supervisor, corporate

officer, or employee whose job is to investigate and resolve discrimination complaints becomes

aware of the protected activity." Armstrong v. Metro. Transp. Auth., No. 07 Civ. 3561 (DAB),

2014 U.S. Dist. LEXIS 121159, *20 (S.D.N.Y. Aug. 28, 2014); see also, e.g., Schaper v. Bronx

Lebanon Hosp. Ctr., 408 F. Supp. 3d 379, 391 (S.D.N.Y. 2019) (plaintiff's complaints to

supervisors were sufficient to satisfy the second element of her retaliation claim); Murray v.

Visiting Nurse Servs. of N.Y., 528 F. Supp. 2d 257, 270 (S.D.N.Y. 2007) (plaintiff's "two

complaints to his supervisor [] regarding the purportedly offensive conduct of his coworkers . . .

clearly satisfy the 'knowledge requirement' of the . . . prima facie standard"). Here, Mr. Fox’s

complaints to his two successive District Managers about unpaid wages owed to numerous

employees are therefore sufficient to satisfy this element.

               iii.    Causal Connection and Pretext

       Mr. Fox can amply demonstrate a causal connection between his protected complaints

detailing unpaid wages owed to numerous employees and Starbucks’ termination of his

employment on multiple alternative and cumulatively reinforcing grounds.

       First, Mr. Fox has demonstrated that Starbucks’ asserted justification for his termination

is false. See Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 148 (2000) (“prima

facie case, combined with sufficient evidence to find that the employer’s asserted justification is




                                                    8
false, may permit the trier of fact to conclude that the employer unlawfully discriminated.”);

Byrnie v. Town of Cromwell, 243 F.3d 93, 102 (2d Cir. 2001) (“A motion for summary judgment

may be defeated where a plaintiff’s prima facie case [is] combined with sufficient evidence to

find that the employer’s asserted justification is false.”). In particular, at the time of Mr. Fox’s

termination, Starbucks’ counsel claimed that Mr. Fox’s compliance with the newly enacted Fair

Workweek legislation was not the primary basis for the decision to terminate his employment,

and instead claimed that Mr. Fox was terminated primarily “due to his ‘overall work

performance, ethics, and integrity.’” Pls. 56.1 ¶¶ 99 (“more integrity issues than FWL procedures

is what led to his termination.”).

       But the incidents that Starbucks invokes as the basis for its determination to terminate

Mr. Fox’s employment are either unsubstantiated or vigorously disputed. See, e.g., Pls. 56.1 ¶

61; see also id. ¶¶ 76, 78-79 (Defendant’s Regional Director, claiming to have observed Mr. Fox

engaging in misconduct that did not occur at all, on a date when she did not visit his store, and

more than one month removed from her most recent prior visit); id. ¶ 94 (Defendant’s

Compliance Specialist, purportedly concluding that Mr. Fox willfully violated her instructions to

issue predictability pay when, in reality, she had already instructed him in writing that he should

not issue such payment).

       Second, Mr. Fox has demonstrated – at the very least -- that Starbucks explanation for its

decision to terminate his employment is implausible in light of these inconsistent or invented

purported justifications for its decision. Kwan, 737 F.3d at 846 (“A plaintiff may prove that

retaliation was a [] cause of an adverse employment action by demonstrating weaknesses,

implausibilities, inconsistencies, or contradictions in the employer’s proffered legitimate,

nonretaliatory reasons for its action.”). Starbucks’ claim that Mr. Fox willfully refused to comply




                                                   9
with instructions concerning the Fair Workweek legislation so as to deprive employees at his

store of compensation also does not square with the fact that Mr. Fox had been agitating for

months to remedy the wage theft perpetrated against those same employees by the former

manager at the Broadway and West Leonard store. Compare Pls. 56.1 ¶ 65, with ¶ 94

       Third, Defendant’s Regional Director’s claim to have terminated the prior store manager

for his illicit time clock manipulation – without taking any action to correct the underpayment of

wages owed to employees at that store (Pls. 56.1 ¶ 56) – is so implausible as to permit a jury to

infer that her failure to remedy the acknowledged wage theft was a gross departure from

Starbucks’ stated policies and demonstrates that her invocation of alternative, but wholly

invented (id. ¶¶ 76, 78-79), justifications for Mr. Fox’s termination is mere pretext. See Zimmitti

v. Aetna Life Ins. Co., 64 F. Supp. 2d 69, 79 (D. Conn. 1999) (“Failure to follow an

organization’s stated policies or routine procedures can be evidence of pretext.”).

       The same is true of the collective failure of any other manager or executive at the

Company to ever take action to issue corrective backpay to the employees who were subject to

illicit time clock manipulation. Pls. 56.1 ¶ 56. Starbucks’ incongruous declination to issue such

backpay in connection with the time clock manipulation that Ruffin claims to have identified,

coupled with Starbucks’ insistence that Mr. Fox was purportedly terminated for (at most)

innocent errors in adapting to new legislation along with all other store managers in his district,

renders its explanation so implausible and so inconsistent with Starbucks asserted policies as to

allow a jury to roundly reject its asserted justifications for terminating Mr. Fox as pretextual.

       Fourth, the close temporal proximity between Mr. Fox’s investigation and complaints of

unpaid wages owed to employees at his new store –– which he reviewed with District Manager

Hutchinson in mid-November 2017 –– and his termination on February 8, 2019 (approximately




                                                 10
10 weeks later) supports an inference of causation. See e.g. Gorzynski v. JetBlue Airways Corp.,

596 F.3d 93, 110 (2d Cir. 2010) (“Though this Court has not drawn a bright line defining, for the

purposes of a prima facie case, the outer limits beyond which a temporal relationship is too

attenuated to establish causation, we have previously held that five months is not too long to find

the causal relationship.”). As such, Mr. Fox can establish causation.

       Summary judgment on Mr. Fox’s retaliation claims under the FLSA and NYLL based on

his complaints about unpaid wages owed to employees in his store should therefore be denied.

       B. NYLL Retaliation Claim Based on Complaint About Ongoing Misuse of Pest
          Strips in Starbucks Stores

       Summary judgment on Mr. Fox’s retaliation claim under the NYLL based on his urgent

complaint to Tina McDonald in January 2018 concerning the ongoing and dangerous use of

hazardous Hot Shot pest strip pesticides within Starbucks stores should likewise be denied. Pls.

See Pls. 56.1 ¶¶ 170-171.

       Starbucks threshold argument – that it “knew of and tried to combat the alleged use of

pest strips for years” before Fox’s complaint to McDonald, and thus would have had no basis to

have terminated Mr. Fox for agitating over the issue (Def.’s Mem. 11) – is utterly belied by the

record. Despite being warned by Plaintiffs Shwiner and D’Auria on an almost continuous basis

for a period of years about the recurrent placement of these prohibited pesticides in Starbucks

stores throughout Manhattan, Starbucks never undertook an investigation to identify the

managers responsible for acquiring and deploying these products in violation of Starbucks’

purported policy. Pls. 56.1 ¶ 184. Starbucks also maintained no records memorializing or in any

way tracking the dates, locations or other details that Plaintiffs Shwiner and D’Auria (or anyone

else) reported to the Company. Pls. 56.1 ¶ 181. Starbucks likewise never disciplined any

employee in connection with this practice – despite proof that store managers used Company



                                                11
funds to acquire prohibited pesticides for use in their stores with their district manager’s

documented approval even during the pendency of this litigation. Pls. 56.1 ¶ 181. And, when

threatened by the specter of publicity concerning these practices, Starbucks hired a spokesperson

to lie to the public by providing false assurances that purported “experts” had reviewed the

situation and confirmed that no one’s health or safety was at risk in connection with the misuse

of pesticides in its stores. Pls. 56.1 ¶¶ 183-188.

       The totality of Starbucks’ efforts to “combat” its employees’ misuse of pesticides in

stores consisted of periodically circulating emails (often at Plaintiff Shwiner and D’Auria’s

insistence) to reiterate to managers that the practice is ostensibly “prohibited.” Pls. 56.1 ¶ 35.

Although these feeble efforts did nothing to abate the consistent resort to these products,

Starbucks never undertook further action to prevent or deter its employees from doing so. Id.

Under these circumstances, Mr. Fox’s urgent and alarming complaint to McDonald about the

active danger posed to employees and customers, including children – and his expectation of

immediate and meaningful corrective action – was thus very much contrary to Starbucks

established condonation of these practices.

               i.      Fox Engaged in Protected Conduct

       Starbucks also mistakenly argues that Mr. Fox did not engage in protected conduct by

protesting the deployment of hazardous pesticides in a manner prohibited by their labeling and

the law (Def.’s Mem. 12). To establish a retaliation claim under NYLL Section 215, "[a]n

employee complaint or other communication need not make explicit reference to any section or

provision of this chapter to trigger the protections of this section." Labor Law §215(1)(a). Rather

"[a]ll that is required is that the complaint to the employer be of a colorable violation of the

statute" Figura v North Country Janitorial, Inc., 53 Misc. 3d 881, 885, 37 N.Y.S.3d 697 (Sup Ct




                                                     12
Warren County 2016); Weiss v. Kaufman, 2010 NY Slip Op 33261[U], *2, 2010 N.Y. Misc.

LEXIS 5699 (Sup Ct NY County 2010). Here, Mr. Fox’s complaint falls squarely within the

ambit of NYLL § 200, “which codifies the common-law duty of an owner or employer to

provide employees with a safe place to work.” Jock v. Fien, 80 N.Y.2d 965, 967 (1992).

       The deployment of Hot Shot no pest strips, among other complained of pesticides, in

Starbucks stores was both unsafe and also, itself, illegal. Pls. 56.1 ¶ 167. As such, Mr. Fox’s

complaint to McDonald constituted protected conduct under NYLL Section 215. This conclusion

is unaffected by Starbucks’ assertion that McDonald did not perceive Mr. Fox’s statements to her

concerning the presence of illegal hazardous air borne pesticides in Starbucks’ stores to be a

“complaint.” The reasonableness and plausibility of her asserted perception is for a jury, and

cannot be resolved in Starbucks’ favor on a motion for summary judgment.

       ii.     Starbucks Had “Knowledge” of Mr. Fox’s Protected Conduct

        As noted above in connection with Mr. Fox’s retaliation claim based on complaints

about unpaid wages owed to employees at his store, general corporate knowledge is sufficient to

establish this element of his prima facie case, provided that he addressed his complaint to a

supervisor or employee whose job is to investigate and resolve such complaints. Here, Mr. Fox

complained to Ms. McDonald in her capacity as Senior HR Compliance Specialist for Starbucks.

It was also Ms. McDonald’s obligation as a human resources manager to directly escalate

complaints pertaining to safety matters. Pls. 56.1 ¶ 167.

       iii.    Causal Connection and Pretext

       Here, Mr. Fox can demonstrate that Starbucks’ decision to terminate his employment was

motivated, at least in part, by his complaint about the ongoing deployment of pesticides in

Starbucks –– and that Starbucks’ alternative purportedly neutral justifications for his termination




                                                13
are a mere pretext for retaliation –– for much the same reasons as noted above in connection with

Mr. Fox’s retaliation claim based on his complaints about unpaid wages.

       Namely, Starbucks has at different times claimed variously that Mr. Fox was terminated

primarily due to quantifiable and incontrovertible paperwork errors, while at other times it has

asserted that the primary basis for its termination decision was an inchoate, unquantifiable

“perception” that he was somehow no longer “trustworthy.” Pls. 56.1 ¶ 99. These shifting

explanations preclude Starbucks’ present attempt to characterize the basis for his actions against

Mr. Fox as “undisputed” for purposes of summary judgment. This is particularly so given the

degree of outright deception that dominates Starbucks’ efforts to continue relying upon illegal,

hazardous poisons that jeopardize the health and safety of anyone in its stores. As noted,

Starbucks District Managers continue to approve disbursements of company funds to acquire

these assertedly “prohibited” products for their stores. Pls. 56.1 ¶ 167. When caught, Starbucks

falsely claimed that experts had investigated and could assure the public that no danger existed—

when this was emphatically not the case; no experts had investigated or provided such

assurances, and Starbucks fully intended (and has) continued in its same practices unabated. Pls.

56.1 ¶ 186-188.

       In this context, the inherent implausibility in Starbucks attempt to smear Mr. Fox as

“untrustworthy” – while failing to take meaningful corrective action to deter its managerial

personnel from filling their stores with invisible odorless poison gas – raises issues of motive,

credibility and intent that can only be resolved by a jury. Finally, the close temporal proximity

between Mr. Fox’s complaints – after sixteen years of award-winning performance – and

Starbucks’ sudden attainment of a new perception that he was untrustworthy and insubordinate,

suggests a causal connection that is likewise for a jury to assess in the first instance.




                                                  14
       Accordingly, Defendant’s motion for summary judgment on Plaintiff Fox’s retaliation

claims should be denied.

III.   PLAINTIFFS D’AURIA AND SHWINER’S CLAIMS FOR NEGLIGENT
       INFLICTION OF EMOTIONAL DISTRESS MUST PROCEED TO TRIAL

       A party alleging negligent infliction of emotional distress (“NIED”) under New York law

can recover for emotional injury resulting from a breach of a duty of care even if no physical

injury occurs. See De Sesto v. Slaine, 171 F. Supp. 3d 194, 203 (S.D.N.Y. 2016) (citing Taggart

v. Costabile, 131 A.D.3d 243, 255 (2nd Dep’t 2015)). However, the emotional injury must be “a

direct, rather than a consequential, result of the breach” and the “claim must possess some

guarantee of genuineness.” Id. For purposes of Plaintiffs Shwiner and D’Auria’s NIED claims at

issue here, the requisite “guarantee of genuineness” can be demonstrated if Starbucks’s negligent

breach of a duty to them “endangered [their] physical safety or caused the[m] to fear for [their]

own physical safety.” Taggart, 131 A.D.3d at 253 (internal quotations and citations omitted). As

set forth below, Plaintiffs Shwiner and D’Auria’s NIED claims easily satisfy these standards, and

Starbucks’s motion to dismiss for failure to state a claim should be denied.

       A.      Starbucks Negligently Breached ts Duty of Care by Allowing Managerial
               Employees to Secretly Apply Hazardous Pesticides in an Illegal Manner in
               the Starbucks’s Locations that Plaintiffs Shwiner and D’Auria were
               Assigned to Service

       Starbucks mistakenly argues that it did not owe Plaintiffs Shwiner and D’Auria’s any

duty of care with respect to their involuntary exposure to toxic pesticides while performing the

services that they were contracted to perform in Starbucks’ stores – on the grounds that Plaintiffs

Shwiner and D’Auria were purportedly contracted, in part, to search for and remove hazardous

pesticides that Starbucks’ employees purchased and placed in a hazardous and unlawful manner,




                                                15
and in contravention of Plaintiffs repeated warnings and explanations of the health hazards and

legal proscriptions against such mis-deployment (Def.’s Mem. 16).

       The record evidence refutes this mischaracterization of the nature of services that

Plaintiffs Shwiner and D’Auria were hired to perform. Such tasks are not detailed within their

scope of work agreement with Starbucks or job descriptions with AVP. Pls. 56.1 ¶¶ 19, 180.

When requested by one Starbucks District Manager to remove Hot Shot pest strips or other

prohibited or unlawfully deployed pesticides that they found hidden in stores, Plaintiffs refused

because it was not their job and they were unwilling to take custody of vaporizing pesticides that

had been illegally deployed in a manner harmful to Starbucks employees and customers. Pls.

56.1 ¶¶ 36, 187.

       The line of cases that Starbucks relies on for the proposition that Starbucks’s duty of care

did not extend to Mr. D’Auria and Ms. Shwiner’s involuntary exposure to toxic chemicals that

Starbucks itself hid in their workplaces –– on the grounds that such exposure is purportedly

“inherent” in the type of work that Plaintiffs were hired to perform (Def.’s Mem. 16) –– likewise

underscores precisely the opposite conclusion. For example, Starbucks cites Kowalsky v.

Conreco Co., 264 N.Y. 125, 128 (1934), for the proposition that: “An employee cannot recover

for injuries received while doing an act to eliminate the cause of the injury.” Yet, the “injury”

that Mr. D’Auria and Ms. Shwiner were hired to eliminate was the presence of pests in

Starbucks’s stores. Pls. 56.1 ¶¶ 19, 180. Their involuntary exposure to hazardous pesticides that

Starbucks systematically hid throughout its stores was not caused by their own actions to

eliminate pests as they were hired to do. Instead, it was caused by Starbucks’s interference with

their efforts to provide Pest Control services by negligently and recklessly acquiring and placing




                                                 16
hazardous pesticides in stores in contravention of the urgent warnings that Mr. D’Auria and Ms.

Shwiner repeatedly provided.

       The other authorities on which Starbucks’ mistakenly relies are likewise distinguishable

from Mr. D’Auria and Ms. Shwiner’s NIED claims at issue here for similar reasons. See Def.’s

Mem. at 16-17 (citing cases). Unlike a plaintiff who slips on a piece of garbage that the plaintiff

was hired to pick up, see Rojas v. 1000 42nd St., LLC, 72 N.Y.S.3d 568 (2d Dep’t 2018), Mr.

D’Auria and Ms. Shwiner were harmed by Starbucks’s negligent placement of poisons that

Starbucks should never have self-deployed in its stores in the first instance. See also Hansen v.

Trs. of the Methodist Episcopal Church of Glen Cove, 51 A.D.3d 725 (2d Dep’t 2008)

(dismissing negligence claim where plaintiff alleged injury caused by the rotting soffit that he

was hired to remove); Imtanios v. Goldman Sachs, 843 N.Y.S.2d 569, 572 (1st Dep’t 2007)

(plaintiff’s job as janitor “necessarily entailed walking near, or through, discarded computer

parts” such as the part over which plaintiff slipped and fell).

        Mr. D’Auria and Ms. Shwiner were not hired to somehow police Starbucks’s negligent

and reckless disregard of their professional advice. The fact that Starbucks systematically

misused toxic pesticides in its Manhattan stores does not bring its misconduct within the ambit of

dangers that are ordinarily “inherent” in the provision of professional pest control services.

Instead, it merely demonstrates that Starbucks’s engaged in negligent conduct systematically, in

breach of its duty to provide Mr. D’Auria and Ms. Shwiner with a safe place to work.

       Finally, there is no merit to Starbucks assertion that it did not owe Mr. D’Auria and Ms.

Shwiner a duty of care “from hazards resulting from the contractor’s methods over which the

owner exercises no supervisory control.” Def.’s Mem. at 18-19 (citing Anderson v. Bush Indus.,

280 A.D.2d 949, 950 (4th Dep’t 2001); Comes v. N.Y. State Elec. & Gas Corp., 82 N.Y.2d 876,




                                                 17
878 (1993)). In particular, the “hazards” at issue here resulted solely from the misconduct of

Starbucks’ own management personnel, who acted in a manner directly contrary to Mr. D’Auria

and Ms. Shwiner’s almost continuous exhortations in the interest of public safety and compliance

with legal prohibitions against the use of Hot Shots in occupied facilities and food

establishments. Pls. 56.1 ¶¶ 164-168. As such, Starbucks’ motion for summary judgment on the

grounds that it did not owe Mr. D’Auria or Ms. Shwiner any duty of care to protect them from

involuntarily and unexpectedly being forced to, inter alia: (i) inhale concentrated DDVP vapor

emanating from stacks of hidden No Pest Strips (ii) be engulfed by toxic pesticides spewing from

“bug bombs” placed in stores; and (iii) be sprayed in the face with toxic insecticides upon

arriving at work Pls. 56.1 ¶¶ 164-179 – on the grounds that this was purportedly merely the

manner in which, as pest control experts, they had somehow embraced as an ordinary and

acceptable facet of their chosen profession is too outlandish to contemplate resolving as

“undisputed” in Starbucks’ favor on a motion for summary judgment.

       B.      Starbucks’s Failure to Stem the Systematic Misuse of Pesticides by Store
               Personnel Was Surely “Negligent”

       Starbucks also mistakenly urges that even assuming, arguendo, that it owed Mr. D’Auria

or Ms. Shwiner a duty of care, it did not breach that duty because it purportedly “took aggressive

action to attempt to remove all pest strips, and ensure new ones would not be purchased or used

in the future.” Def.’s Mem. 19. As previously noted, Starbucks’s systematic deployment of

hazardous pesticides in Manhattan stores persisted unabated despite Ms. Shwiner and Mr.

D’Auria’s provision of written complaints and warnings to Starbucks Regional and/or District

Managers on almost countless occasions from May 2016 through April 2018. Pls. 56.1 ¶¶ 164-

168. Despite these warnings, Starbucks never undertook an investigation to identify the




                                                18
managers responsible for acquiring and deploying these products in violation of Starbucks’

purported policy. Pls. 56.1 ¶ 181.

       Starbucks also maintained no records memorializing or in any way tracking the dates,

locations or other details that Ms. Shwiner and Mr. D’Auria (or anyone else) reported to the

Company. Pls. 56.1 ¶ 181. Starbucks likewise never disciplined any employee in connection with

this practice (id.) – despite proof that store managers used Company funds to acquire prohibited

pesticides for use in their stores with their district manager’s documented approval even during

the pendency of this litigation. Pls. 56.1 ¶ 182.

       Despite all of this, Starbucks’ chose to limit the totality of its efforts to purportedly

“combat” its employees misuse of pesticides in stores to periodically circulating emails (often at

Plaintiff Shwiner and D’Auria’s insistence) merely “reminding” managers that this persistent,

wide-spread practice is ostensibly prohibited. Pls. 56.1 ¶ 187. Yet the very same senior regional

managers who circulated those rote warnings also conspired among themselves to make greater

efforts to conceal their hazardous misconduct. Pls. 56.1 ¶ 188.

       Whether Starbucks’s conduct in this regard constituted reasonable and sufficient care to

provide Mr. D’Auria and Ms. Shwiner with a safe workplace –– so as to absolve Starbucks of

liability for the emotional distress resulting from their repeated involutory exposure to DDVP

and other toxic pesticides while working in Manhattan stores –– is quintessentially a question of

fact that cannot possibly be resolved in Starbucks favor on a motion for summary judgment.

Starbucks’s motion should therefore be denied.

       C. D’Auria and Shwiner’s NIED Claim Demonstrates the Requisite “Guarantee of
          Genuineness”

       As previously noted, the requisite “guarantee of genuineness” to establish Mr. D’Auria

and Ms. Shwiner’s NIED claims can be satisfied if Starbucks’s conduct “endangered [their]



                                                    19
physical safety or caused the[m] to fear for [their] own physical safety.” Taggart, 131 A.D.3d at

253 (internal quotations and citations omitted). The record evidence amply establishes these facts

here. Mr. D’Auria and Shwiner were repeatedly exposed to hazardous toxins that the government

and scientific authorities have expressly identified as toxic and potentially fatal. Pls. 56.1 ¶¶ 156-

162, 164-168, Ms. Shwiner and Mr. D’Auria also each suffered significant fear, anxiety and

emotional distress due to Starbucks’ callous indifference placing their health and safety in

jeopardy. Pls. 56.1 ¶¶ 174-179, 189-191.

       Starbucks’ argument that the evidence indisputably demonstrates Mr. D’Auria and Ms.

Shwiner were not in genuine “fear” for their “physical safety” and were not “in fact exposed to

these toxins” while working in Starbucks, should therefore be readily rejected as utterly

irreconcilable with the record (or, at the very least, as subject to vigorous material dispute). This

is particularly true given that the Court must assume Plaintiffs’ allegations to be true and

construe all reasonable inferences in their favor in the context of Starbucks’ summary judgment

motion. Starbucks’ motion should therefore be denied.

                                          CONCLUSION

       For the forgoing reasons, Plaintiffs respectfully request that Defendant’s motion for

summary judgment be denied in all respects.

Dated: New York, New York
       March 1, 2021                                   Respectfully submitted,

                                                       FILOSA GRAFF LLP

                                                       By: __________________
                                                              Ariel Y. Graff
                                                              Gregory N. Filosa
                                                       111 John Street, Suite 2510
                                                       New York, NY 10038
                                                       Tel: (212) 203-3473
                                                       agraff@filosagraff.com


                                                 20
